Citation Nr: 0409492	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  02-15 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Manatee Memorial Hospital on 
June 1, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The appellant is a veteran who reportedly served on active 
duty from November 25, 1983, to March 23, 1984, and from 
January 14, 1991, to March 29, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the VA 
medical center (VAMC).  The veteran testified at a hearing at 
the VAMC in September 2003.


FINDINGS OF FACT

1.  The veteran is not service-connected for any disability.  

2.  The private medical treatment rendered on June 1, 2001, 
did not involve an emergency condition.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Manatee Memorial Hospital on 
June 1, 2001, have not been met.  38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. §§ 17.1000-17.1003 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, a substantially complete application was 
received in October 2001.  Thereafter, in a VAMC decision 
dated in November 2001, that issue was denied.  Only after 
that rating action was promulgated did the RO, in February 
2004, provide notice to the appellant regarding the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO decision denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the November 2001 determination, as well as the September 
2002 statement of the case, the RO informed the appellant of 
the applicable laws and regulations regarding this claim, and 
the evidence needed to substantiate the claim for 
reimbursement or payment of the cost of unauthorized private 
hospital care administered on June 1, 2001.  Additionally, 
the veteran was informed of the VCAA requirements in a 
February 2004 letter.  The VAMC has obtained all identified 
medical evidence, and there is no indication that there is 
any outstanding relevant evidence pertaining to the issues in 
this case, to include VA and private medical records, that 
has not been obtained.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  Additionally, the veteran was afforded an 
opportunity for a hearing and testified at a hearing at the 
VAMC in September 2003.  In sum, the facts relevant to the 
claim in this case have been properly developed and there is 
no further action that should be undertaken to comply with 
the provisions of the Veterans Claims Assistance Act.  

Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

II.  Background

Private hospital records show that the veteran was seen in 
the Emergency Department at Manatee Memorial Hospital in June 
2001 complaining of sunburn, with itching and pain on her 
back.  There were no blisters on examination. Benadryl was 
prescribed and the veteran was given a medrol dose pack at 
discharge.  She was noted to have first-degree 
photodermatitis of two days duration.  

In a November 2001 decision, the RO denied the veteran's 
claim for payment or reimbursement of medical expenses 
incurred at Manatee Memorial Hospital on June 1, 2001, on the 
basis that care and services were not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  

In the November 2001 notice of disagreement, the veteran said 
that she had been in severe pain when she went to the 
emergency room and in no way could have traveled to Bay Pines 
safely.  She stated that it was a medical emergency and said 
she had no insurance.  

In March 2002, the medical director at Emergency Physicians 
of Manatee, Inc., submitted a "To Whom It May Concern" 
letter explaining that he had been requested to review the 
"ED" of the veteran on June 1, 2001.  He said that the 
veteran had presented with a severe photodermatitis and it 
wouldn't have been safe for her to travel to the VA hospital 
in St. Petersburg.

On file is an August 2002 medical opinion rendered by a VA 
physician who, after reviewing the veteran's claims file, 
stated that the veteran presented to the emergency room on 
June 1, 2001, with itching due to sunburn of two days 
duration.  He said that no blisters had been noted and 
treatment for itching included benadryl and a medrol dose 
pack.  He added that nursing notes documented increased blood 
pressure, but no specific treatment had been provided for 
increased blood pressure.  He said that the medical 
director's opinion that the veteran had severe phtodermatitis 
had not been borne out by the medical record, as duration of 
the sunburn was already greater than 24 hours on 
presentation.  He reiterated that the veteran had no blisters 
and no treatment was provided for the sunburn itself except 
for possibly the medrol dose pack.  He said that the medical 
director's statement that it would not have been safe for the 
veteran to travel from Bradenton to a VA facility in St. 
Petersburg due to her sunburn was "ludicrous." 

During a hearing at the VAMC in September 2003, the veteran 
testified that the VA facility in Bay Pines was at least 50 
miles from her house and that Manatee Memorial was only 10 
minutes away.  She said she drove herself to the hospital and 
wasn't even able to wear a seatbelt.  Her representative 
asserted that the veteran had been in extreme pain and 
required immediate medical care.  He said that by the 
veteran's own testimony she was unable to drive to Bay Pines 
because she felt that in doing so she would have endangered 
her life as well as the lives of others.

III.	Analysis

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1003 (2003).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177, and referred to as the "Millenium Bill Act" in 
the decision.  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a)	The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.  

(b)	The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such nature that a prudent layperson would have 
reasonably expected that delay in seeking medical 
attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including 
severe pain) that a prudent layperson who possesses 
an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)	 A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions could be met by evidence 
establishing that a veteran was brought to a 
hospital in am ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was not a non-VA medical 
center);    

(d)	 The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)	At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f)	The veteran is financially liable to the 
provider of emergency treatment for the treatment;

(g)	The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g. failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)	* * * * *

(i)	The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veteran's, primarily those who receive 
emergency treatment for a service-connected 
disability).  

See 38 C.F.R. § 17.1002 (2003).

In order to establish entitlement to payment or 
reimbursement, the veteran must satisfy all of the enumerated 
criteria.  However, as a starting point, criterion (b) has 
not been met in this case.  The veteran's sunburn was not a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  In fact, the veteran did not seek immediate medical 
attention for her sunburn, but waited two days before going 
to the emergency room.  As the emergency room records show, 
and as pointed out by a VA physician who reviewed those 
records, the veteran's treatment was primarily for itching.  
She was prescribed Benadryl and given a medrol dose pack.  
She had no blisters on examination and though her blood 
pressure was high, she was not treated for this. 

The Board has considered the statement from the medical 
director of Emergency Physicians of Manatee, Inc., who said 
that it would not have been safe for the veteran to travel to 
the VA hospital in St. Petersburg for treatment.  
Notwithstanding the fact that there is an opinion from a VA 
physician who disagrees with this assessment finding it 
"ludicrous", this opinion goes to the feasibility of a VA 
medical facility; it does not support a medical emergency.  
In this regard, the VA physician stated that the veteran's 
presentation at the Manatee Memorial was nonemergent; noting 
that no specific treatment had been provided for the sunburn 
except for possibly the medrol does pack.  He pointed out 
that the benadryl was prescribed for itching.  Based on these 
factors, the VA physician said that the medical director's 
assessment that the veteran had severe photodermatitis was 
not borne out by the medical record.   

The applicable regulations are very specific and provide for 
payment or reimbursement only in certain circumstances, 
including that the condition be of such nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical treatment would have been hazardous 
to life or health.  The preponderance of the evidence of 
record is against a finding that the veteran's medical 
condition on the date in question was such that it required 
immediate medical attention to avoid placing her health in 
serious jeopardy, or to avoid serious impairment to her 
bodily functions or serious dysfunction of any bodily organ 
or part.  Since this criterion has not been met, the criteria 
for payment or reimbursement of unauthorized medical expenses 
incurred on June 1, 2001, have not been satisfied.  The 
preponderance of the evidence is against the veteran's claim 
and the claim is denied.  38 U.S.C.A. § 1725; 38 C.F.R. 
§ 17.1002 (2003).  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



